Citation Nr: 0104458	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  95-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from December 1980 to 
November 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Louis Regional Office (RO) December 1994 rating decision 
which granted service connection for right little finger 
disability, assigning it a noncompensable rating.

In February 1997 and July 1999, the Board remanded this case 
to the RO for additional development of the evidence.  By 
rating decision in May 2000, the rating of the veteran's 
service-connected right little finger disability was 
increased from 0 to 10 percent; nevertheless, the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's service-connected residuals of right little 
finger fracture are productive of pain, aching, cramping, and 
discomfort, increasing on repetitive use and in cold weather, 
and impairing his ability to grasp objects with the right 
hand; the disability does not require frequent medical 
treatment, orthopedic devices, and the finger is not 
ankylosed.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for right fifth metacarpal disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Code 8515 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the claim for a 
compensable rating of the service-connected right little 
finger disability in February 1997 and July 1999 for 
additional development of the evidence, including VA 
orthopedic examination.  A review of the record indicates 
that the development requested by the Board has been 
completed, and that all available evidence pertinent to the 
claim has been associated with the file.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The examination report 
obtained is thorough and contains sufficient information to 
rate the veteran's disability according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right little finger disability was 
granted by RO rating decision in December 1994, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records showing that he 
fractured the right fifth metacarpal during service, and post 
service clinical evidence, consisting of November 1994 VA 
orthopedic examination report, documenting the presence of 
post fracture disability involving that finger.  

On VA orthopedic examination in November 1994, the veteran 
reported right little finger pain in cold weather, stiffness, 
and diminished grip-strength of the right hand.  On 
examination, the mid-shaft of the right fifth metacarpal was 
enlarged, and the metacarpophalangeal joint was a little 
depressed; the right hand grip-strength was 3/5, fist 
formation was "good," grasp and pinch were "fair," 
fingering was "good," and there was no evidence of 
swelling, tenderness, or "other change."  Status post 
fracture of the right fifth metacarpal bone was diagnosed.  

At a May 1996 RO hearing, the veteran testified that he was 
employed as bricklayer and his right little finger disability 
interfered with his job due to impaired ability to grasp and 
hold objects with the right hand, cramping and aching of the 
right hand in cold weather, and fatigability of the right 
hand.  He indicated that he received occasional medical 
treatment for the right little finger disability.  

At the May 1996 hearing, the veteran's mother testified that 
she observed him to have right hand impairment, including 
difficulty grasping objects with that hand.

On VA orthopedic examination in December 1997, the veteran 
reported right hand pain since the in-service injury to the 
right little finger, noting that the pain intensified when he 
used a hammer at work.  On examination, the grip was reported 
as "normal," he was able to touch the thumb to all the 
fingers "normally," was able to make a fist "normally," 
extended the fingers "normally," and there was no evidence 
of swelling or deformity.  X-ray study of right hand showed 
an old, healed fracture of the fifth metacarpal.  Remote 
fracture of the fifth metacarpal was diagnosed. 

In a June 1998 addendum to the December 1997 VA orthopedic 
examination report, the examiner opined that the veteran's 
right little finger disability was "minimally symptomatic," 
and that there was no functional impairment due to the 
fracture of the fifth metacarpal.

Pursuant to the July 1999 Board remand request, the RO 
associated with the file VA medical records from November 
1994 to December 1996, documenting intermittent treatment for 
symptoms and impairment including the veteran's service-
connected right little finger disability, as manifested by 
pain, weakness, reduced grip-strength, and cramps of the 
right hand, reportedly increasing with use of the hand.  A 
November 1995 X-ray study of the right hand and wrist showed 
no abnormality.  

Based on the foregoing evidence, by RO decision in May 2000, 
the rating of the veteran's service-connected right little 
finger disability was increased from 0 to 10 percent.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Prior to the May 2000 RO rating decision, increasing the 
rating of the service-connected right little finger 
disability from 0 to 10 percent, that disability was rated 
under 38 C.F.R. § 4.71a, Code 5227, ankylosis of the ring or 
little finger.  The only available rating under that Code is 
0 percent but, if ankylosis of the pertinent finger is 
"extremely" unfavorable, the disability is to be rated as 
amputation under the pertinent diagnostic code.  In this 
case, however, the evidence does not indicate the presence of 
right little finger ankylosis at any angle; thus, a rating of 
the veteran's service-connected right little finger 
disability under Code 5156, amputation of the little finger, 
is unavailable.

In May 2000, the RO assigned the veteran's service-connected 
right little finger disability a 10 percent rating by analogy 
to "mild" incomplete paralysis of the median nerve, under 
38 U.S.C.A. § 4.124a, Code 8515 (effective from the date of 
the award of service connection for that disability).  Under 
Code 8515, if the incomplete paralysis of the median nerve of 
the minor hand is "moderate," a 20 percent rating is for 
application; "moderate" incomplete paralysis involving the 
major hand will be rated 30 percent disabling under Code 
8515.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the service-connected right little 
finger disability is not warranted.  Although the evidence 
shows that the veteran fractured that finger in service, 
resulting in recurrent pain, cramping, impaired ability to 
grasp objects, reduced grip-strength, and fatigability, 
increasing on strenuous use and in cold weather, in the 
absence of "extremely unfavorable" ankylosis, a rating 
greater than 10 percent is simply unavailable under the 
diagnostic code specifically dealing with disability 
involving the little finger (Code 5227).  Nonetheless, the RO 
considered both the objective manifestation of the service-
connected right little finger disability as documented in the 
record, and his subjectively perceived symptoms and 
functional impairment under 38 C.F.R. §§ 4.40 and 4.45, as 
mandated by DeLuca, 8 Vet. App. at 207-8, and rated that 
disability by analogy under Code 8515.  However, as service 
connection is in effect only for disability stemming from the 
fracture of the right little finger, and the function of the 
median nerve involves more than the little alone, see Code 
8515, assignment of a rating greater than 10 percent under 
Code 8515 is inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

A rating in excess of 10 percent for residuals of fracture of 
the right fifth metacarpal is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

